732 N.W.2d 918 (2007)
Brian NUCKOLS, Claimant-Appellant,
v.
BLUE CROSS BLUE SHIELD OF MICHIGAN, Defendant, and
Department of Labor & Economic Growth/Unemployment Agency, Appellee.
Docket No. 133955. COA No. 277137.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 9, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.